Citation Nr: 0411545	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  94-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
lumbar spine, currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for arthritis of the 
thoracic spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1963 to June 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
1993 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied an increased 
rating (in excess of 20 percent) for service-connected 
arthritis of the lumbar and thoracic spines (then rated as a 
single disability).  

The Board issued a decision in August 1999 that was 
subsequently vacated by a June 2000 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the August 1999 Board decision was vacated and remanded 
for consideration of additional functional loss or additional 
limitation of motion due to pain, for consideration of 
whether a separate 10 percent disability rating was warranted 
for thoracic spine disability, and for a VA compensation 
examination.  In November 2000, the Board remanded this case 
to the RO for initial consideration of additional evidence 
received without waiver of initial RO consideration.  

During the remand, in a rating decision and supplemental 
statement of the case dated in February 2003, the RO granted 
separate disability ratings for arthritis of the lumbar and 
thoracic spines.  The RO assigned a 20 percent disability 
rating for arthritis of the lumbar spine, and assigned a 10 
percent disability rating for arthritis of the thoracic 
spine.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 




REMAND

VA has amended its Schedule for Rating Disabilities, 
38 C.F.R. Part 4, by revising the regulatory criteria for 
rating disabilities of the spine, which affects ratings for 
lumbar and thoracic spine disabilities.  The revised rating 
criteria became effective September 26, 2003.  68 Fed. Reg. 
51,434-51,458 (Aug. 27, 2003).  The revised rating criteria 
include a revision of 38 C.F.R. § 4.71a to include Plate V, 
Range of Motion of Cervical and Thoracolumbar Spine, which 
reflects normal ranges of motion of the thoracolumbar spine.  
68 Fed. Reg. 51,458 (Aug. 27, 2003).  It would be 
inappropriate for the Board to consider the veteran's claims 
under these criteria without the RO first having applied the 
new rating criteria to the veteran's lumbar and thoracic 
spine disabilities.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of these changes, which became effective 
during the pendency of the claim before the Board, upon 
remand the RO will have the opportunity to consider rating 
the veteran's service-connected lumbar and thoracic spine 
disabilities under the revised regulatory criteria for rating 
disabilities of the spine.  

The record reflects that in September 2002 the veteran failed 
to report for a scheduled VA compensation examination of his 
lumbar and thoracic spines.  The Board is requesting another 
VA compensation examination of the lumbar and thoracic spines 
to allow the veteran the opportunity to appear for the 
examination to support his claims for increased ratings.  The 
veteran is advised that, if he fails to appear for a 
scheduled VA examination, in accordance with 38 C.F.R. 
§ 3.655(b) (2003), for an increased rating claim, "the claim 
shall be denied."  The veteran is advised that he should 
appear for the requested examinations, and that his failure 
to appear for any increased rating examination may result in 
denial of his increased rating claim.  

Following a review of the record, the Board finds that the RO 
must ensure compliance with the VCAA to include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The record does not reflect that, subsequent to 
enactment of the VCAA, VA has advised the veteran of the 
evidence received, or notified what evidence VA would obtain, 
or requested the veteran to provide any further information 
needed to identify and obtain records or evidence that would 
support his claims of entitlement to increased ratings for 
arthritis of the lumbar spine (rated 20 percent disabling) 
and arthritis of the thoracic spine (rated 10 percent 
disabling).  To ensure compliance with the notice provisions 
of the VCAA, these issues must be remanded to the RO.

Accordingly, this case is REMANDED for the following: 

1.  The RO should review the claims file and 
ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also  38 C.F.R. § 3.159 
(2003).  The RO should also notify the veteran 
of what evidence is required to substantiate 
the claims for increased rating for lumbar 
spine arthritis (rated as 20 percent 
disabling) and thoracic spine arthritis (rated 
as 10 percent disabling), what evidence, if 
any, the veteran is to submit, and what 
evidence VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The 
RO should provide the veteran written 
notification specific to his claims of the 
impact of the notification requirements on his 
claims.  

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran since March 2001 for a 
lumbar or a thoracic spine disorder.  After 
securing the necessary release, the RO should 
obtain any records identified.

3.  The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to determine the severity of the 
service-connected lumbar and thoracic spine 
arthritis.  The RO should send the claims 
folder to the examiner to review the relevant 
documents in conjunction with the examination.   

The examiner should review the relevant medical 
evidence in the claims file, and should indicate in 
writing that he or she has done so.  All indicated 
tests should be performed.  It is requested that 
the examiner provide explicit responses to the 
following questions:

(a) Does the lumbar spine arthritis or 
thoracic spine arthritis involve the 
muscles or nerves as well as the joint 
structure?

(b) Does the lumbar spine arthritis or 
thoracic spine arthritis cause weakened 
movement, excess fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation.  If the severity of 
these manifestations cannot be 
quantified, the examiner must so state in 
the examination report.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints (lumbar spine and thoracic spine), 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the thoracic/lumbar spine 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the lumbar spine arthritis or thoracic 
spine arthritis.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected lumbar 
spine arthritis or thoracic spine 
arthritis, and any related disorders, and 
if such overlap exists, the degree to 
which the non-service-connected problems 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected lumbar spine 
arthritis or thoracic spine arthritis and 
any related disorders.  If the functional 
impairment created by the non-service-
connected problem cannot be dissociated, 
the examiner should so indicate.

(e)  If there is painful motion of the 
lumbar spine or thoracic spine, the 
examiner should state at which point, in 
degrees if possible, the range of motion 
pain begins and ends.  If such a 
determination cannot be made, the 
examiner must document in the examination 
report that such a determination could 
not be made.

(f) The examiner should specifically 
determine whether the subjective 
complaints of pain of the lumbar spine 
and thoracic spine are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner must so state in the examination 
report.

(g) The examiner should describe any 
inference in employment caused by the 
service-connected lumbar spine arthritis 
and thoracic spine arthritis and any 
related disorders.

The examiner is asked to provide a rationale for 
any opinion expressed.  If the examiner is unable 
to render any opinion without resort to 
speculation, he or she should so indicate.  

4.  The RO should again adjudicate the issues 
of entitlement to an increased rating (in 
excess of 20 percent) for arthritis of the 
lumbar spine and entitlement to an increased 
rating (in excess of 10 percent) for thoracic 
spine disability.  The RO should consider the 
amendments to VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, effective 
September 26, 2003.  68 Fed. Reg. 51,434-
51,458 (Aug. 27, 2003).  The RO should 
consider any additional evidence added to the 
record since the last supplemental statement 
of the case, including the examination report 
and medical opinions requested herein.  If the 
veteran fails to report for any scheduled 
examination, the RO should consider the 
applicability of the provisions of 38 C.F.R. 
§ 3.655(b) as applied to increased rating 
claims.  If any benefit sought on appeal 
remains denied, the appellant and his attorney 
should be furnished a supplemental statement 
of the case and should be given the 
opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board, if 
in order.      

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



